MEZABAY INTERNATIONAL INC. (formerly, Cardtrend International Inc.) 800 5th Avenue, Suite 4100 Seattle WA 98104 August 10, 2010 Ms. Jennifer Thompson Accounting Branch Chief Securities and Exchange Commission treet, NE Washington, D.C.20549 RE: Mezabay International Inc. Form 8-K/A filed March 8, 2010 Form 10-Q for the Fiscal Quarter Ended September 30, 2009 Filed December 24, 2009 File No. 0-30013 Dear Ms. Thompson: In response to your letter of comments dated March 18, 2010, please be advised as follows: Form 8-K/A filed March 8, 2010 1. We have reviewed your response to comment two in our letter dated November 23, 2009 and have the following additional comments: · Since you accounted for your reverse acquisition as a recapitalization and a recapitalization must involve a public shell company, we are unclear why you indicate in your responses that Cardtrend was not a shell company at the time of the transaction.Please note that an operating company can become a shell as a result of the disposition of most of its assets and operations.Please confirm that, for accounting purposes, you consider Cardtrend to be a shell company at the time of the acquisition.As required by Item 5.01(a)(8) of Form 8-K, please also amend your filing to provide all information for Gaeawave that would be required if Gaeawave had filed a Form 10.Please review the disclosure requirements of Form 10 in detail to ensure your amended filing includes all necessary disclosures.In particular, please note that you must provide the MD&A disclosures required by Item 303 of Regulation S-K and provide complete financial statements, including footnotes, that comply with Regulation S-X and US GAAP disclosure requirements.If you choose not to treat Cardtrend as a shell company at the time of acquisition, you must restate your financial statements to account for the reverse acquisition using purchase accounting under SGAS 141 and explain to us in detail how you determined such accounting was appropriate. · We note in your Gaeawave financial statements that Gaeawave was formed on December 1, 2008-Please tell us if Gaeawave is the successor to a predecessor business(es), such as Intersenz Sdn Bdn. If so, please note that financial information of a registrant's predecessor is required for all periods prior to the succession, with no lapse in audited periods or omission of other information required about the registrant. If Gaeawave does have a predecessor business and that predecessor existed during fiscal year 2007, you are required to present full audited financial statements of the accounting acquirer for the two most recently completed fiscal years. Any interim period of the predecessor prior to its acquisition by the registrant should be audited when audited financial statements for the period after the acquisition are presented. The term "predecessor" is defined in Rule 405 of Regulation C. Ms. Jennifer Thompson Accounting Branch Chief Securities and Exchange Commission RE: Mezabay International Inc. (File No. 0-30013) August 10, 2010 Page 2 · Please amend your filing to include unaudited interim financial statements of Gaeawave for the period ending June 30, 2009. If Gaeawave had a predecessor business, please provide interim financial statements for the comparable prior period. · Please amend your filing to provide pro forma information depicting the effects of the acquisition and the spin-off transaction. 1.a.We concur that for accounting purposes at the time of transaction, Cardtrend International was deemed a shell company. 1.b.The audited financial statements of Gaeawave for the period from December 1, 2008 (inception) to December 31, 2008, which included in the 8-K/A Amendment No. 2, comprised only one single business operation of Intersenz Sdn Bdn. (“Intersenz”). On September 9, 2009, Intersenz changed its company name to Gaeawave.Therefore Gaeawave continues the business operation of Intersenz and there is no predecessor business. 1.c.An unaudited interim financial statements of Gaeawave for the period ending September 30, 2009 are included in the 8- K/A Amendment No. 2. 1.d.An unaudited pro forma condensed combined balance sheet and statements of operations for the nine months ended September 30, 2009 was prepared and included in the Form 8-K/A Amendment No. 2. 2. We note your response to prior comment three of our letter dated November 23, 2009 and your stated belief that registration was not required because the spun-off shares of PBS were distributed outside of the United States and there was no intention on the part of the Company to create a public market for the spun-off shares.Your responses does not address whether you satisfied the conditions of the Staff Legal Bulletin No. 4 such that the spin-ff was not required to be registered; as the Bulletin indicates, generally PBS would not have to register the spin-off if the five conditions set forth in the Bulletin are met.Your indication that most of the shares were distributed outside the United States only addresses one of the conditions.Therefore, please provide us with a detailed analysis discussing whether or not you satisfied all of the conditions set forth in the Bulletin.Alternatively, please revise your Form 10-K to provide risk factor disclosure acknowledging that you and PBS may have violated Section 5 and that you may be exposed to possible monetary damages as a result of your failure to comply with the federal and/or state securities laws in connection with your distribution of the PBS shares. We will include the following risk factor in an amended Form 10-K to be filed. We did not comply with the SEC Staff Legal Bulletin No. 4 when we spun off shares of PBS.As a result we may have violated Section 5 of the Securities Act of 1933 and may be subject to possible monetary damages as result thereof.In connection with the spin-off of PBS shares of common stock, we did not comply with the SEC Legal Bulletin No. 4 which required us to satisfy five conditions in connection with the spin-off.As a result we may have violated Section 5 of the Securities Act of 1933 in that we did not file a registration statement with the SEC and have the same declared effective by the SEC prior to spinning off the shares of PBS common stock.The failure to register the shares could subject us to monetary damages as a result of our failure to comply with the federal and/or state securities laws in connection with the distribution of the PBS shares. Ms. Jennifer Thompson Accounting Branch Chief Securities and Exchange Commission RE: Mezabay International Inc. (File No. 0-30013) August 10, 2010 Page 3 Report of Independent Registered Public Accounting Firm, page F-1 3. We note that your auditor has not dated the audit report.Please amend your filing to include a revised audit report. A revised audit report is included in page 22 to Form 8-K/A Amendment No. 2. Statement of Stockholders’ Equity 4. Your statement of stockholders’ equity appears to be incomplete as it does not reflect any amounts related to your foreign currency translation adjustment.Please revise your statement accordingly, or explain to us in detail why no foreign currency translation adjustment is needed. A foreign currency translation adjustment of $177 and $16,844 was recognized as other comprehensive income in the balance sheet and statement of stockholders’ equity for the period from December 1, 2008 (inception) to December 31, 2008 and the nine months ended September 30, 2009, respectively which included in the Form 8-K/A Amendment No. 2. Form 10-Q for the Fiscal Quarter Ended September 30, 2009 5. Please tell us in detail how you compiled the amounts included on the face of your financial statements. For example, please tell us which amounts on each statement relate to the operations of Cardtrend and which amounts relate to the operations of Gaeawave. Where possible, please reconcile these financial statements to those of Gaeawave included in your recent Form 8-K/A. Please note that subsequent to a recapitalization, the operating entity's historical financial statements become those of the surviving entity. Accordingly, it is unclear why the 2008 amounts on your balance sheet and statements of operations and cash flows are significantly different than the amounts on your Gaeawave financial statements in your recent Form 8-K/A. In regards to your statement of stockholders' equity, please tell us whether or not the 948.8 million shares reflected in the recapitalization line item represent the number of shares retained by the shell company. Please also explain why there is no charge to accumulated deficit for the net liability of the shell at the time of the recapitalization. Also confirm that you eliminated APIC and accumulated deficit ba1anc~s of the shell at the recapitalization date and that transaction costs associated with the recapitalization were recorded as a direct charge to Gaeawave's accumulated deficit to the extent of the shell's cash balance. Please review the presentation of your financial statements and amend your filing as necessary. In response to comment no. 5 of your letter dated March 18, 2010, please be advised further amendments will be made in Form 8-K/A Amendment No. 2 and Form 10-Q/A Amendment No. 1 for the nine months ended September 30, 2009, which shows how the amounts include on the face of the balance sheet and statements of operations were compiled with the operations of Mezabay (formerly Cardtrend) and Gaeawave for the nine months ended September 30, 2009: Ms. Jennifer Thompson Accounting Branch Chief Securities and Exchange Commission RE: Mezabay International Inc. (File No. 0-30013) August 10, 2010 Page 4 Ms. Jennifer Thompson Accounting Branch Chief Securities and Exchange Commission RE: Mezabay International Inc. (File No. 0-30013) August 10, 2010 Page 5 According to Form 10-Q/A Amendment No. 1 for the nine months ended September 30, 2009, the comparative amounts on the balance sheet and statements of operations and cash flow for the year ended December 31, 2008 were equal to the amounts on the Gaeawave’s financial statements in Form 8-K/A Amendment No. 2. Please refer to the detail breakdown below: Ms. Jennifer Thompson Accounting Branch Chief Securities and Exchange Commission RE: Mezabay International Inc. (File No. 0-30013) August 10, 2010 Page 6 According to Form 10Q/A Amendment No. 1 for the nine months ended September 30, 2009, the number of shares retained by MZBY, the shell company upon the recapitalization should be 978.8 million which included the issuance of 30 million shares of common stock as stock based compensation for the services rendered by three individuals. The issuance was approved by the Company on September 10, 2009 before the recapitalization. According to Form 10-Q/A Amendment No. 1 for the nine months ended September 30, 2009, an amount of $461,552 was charged to accumulated deficit for the net liability of the shell at the time of the recapitalization. According to the unaudited pro forma condensed financial statements in Form 8-K/A Amendment No. 2 and Form 10-Q/A Amendment No. 1, the balance of APIC and accumulated deficit of the shell were eliminated at the recapitalization date and the transaction costs associated with the recapitalization were recorded as a direct charge to Gaeawave’s accumulated deficit. Yours truly, Mezabay International, Inc. BY: IAN SHOON Ian Shoon
